 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     DONALD A. WALKER
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                       Case No. 1:17-po-00360-SAB
11
                       Plaintiff,                   STIPULATION TO CONTINUE REVIEW
12                                                  HEARING; ORDER
     vs.
13
     DONALD A. WALKER,
14
                      Defendant.
15
16
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
17
     counsel, Assistant United States Attorney Michael Tierney counsel for the plaintiff, and Assistant
18
     Federal Defender Hope Alley, counsel for Donald A. Walker, that the parties request that the Court
19
     continue the review hearing in this matter to March 7, 2019 and continue the deadline for his status
20
     report to February 21, 2019.
21
            Mr. Walker is currently serving a state sentence at Fresno County Jail. His expected release
22
     date is February 23, 2019; however, he has a state parole and a federal hold. Because he is still
23
     serving state time, it is unlikely that he will be brought to federal court for his review hearing on
24
     February 7, 2019. Moreover, the parties are interested in what action (if any) the state judge will
25
     take for the alleged parole violation. Accordingly, the parties agree that in light of Mr. Walker’s
26
     status and his inability to appear in court on February 7, the initial review hearing in this matter
27
     should be continued to March 7, 2019 at 10:00 a.m. and that deadline for his status report be
28
     continued to February 21, 2019.
 1                                                 Respectfully submitted,
 2                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 3
 4   Date: January 24, 2019                        /s/ Michael Tierney
                                                   Michael Tierney
 5                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 6
 7
 8                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 9
10   Date: January 24, 2019                        /s/ Hope Alley
                                                   HOPE ALLEY
11                                                 Assistant Federal Defender
                                                   Attorney for Defendant
12                                                 DONALD A. WALKER
13
14
15                                               ORDER
16            The Court accepts the above stipulation and adopts its terms as the order of this Court.
17   Accordingly, the February 7, 2019 review hearing for Donald A. Walker, Case No. 1:17-po-00360-
18   SAB, is continued to March 7, 2019 at 10:00 a.m. The status report must be submitted two weeks
19   prior, by February 21, 2019. The Court notes that there already exists an outstanding federal arrest
20   warrant.
21
22   IT IS SO ORDERED.
23   Dated:     January 24, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27

28


                                                      2
